PER CURIAM:
Appellants/Plaintiffs C.C. and his mother Lisa Coleman appeal the district court’s grant of summary judgment for Appellee/Defendant Bartow County School District on their Title IX claims of sexual discrimination. The Plaintiffs contend that they have put on sufficient evidence to *827create genuine issues of material fact for all elements of their Title IX claim.
After reviewing the record, reading the parties’ briefs, and having the benefit of oral argument, we conclude that the district court correctly held that the Plaintiffs failed to create a genuine issue of material fact whether C.C. suffered discrimination “so severe, pervasive, and objectively offensive that it effectively bar[red his] access to an educational opportunity or benefit.” Davis Next Friend LaShonda D. v. Monroe County Bd. Of Educ., 526 U.S. 629, 650, 119 S.Ct. 1661, 1675 (1999). Therefore, we affirm the district court’s grant of summary judgment in favor of the Defendants.
AFFIRMED.